Opinion issued May 17, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00043-CV
                            ———————————
                           PRATEEK JAIN, Appellant
                                         V.
                SARIKA SAMANTHA WADHAWAN, Appellee


                    On Appeal from the 312th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-22704


                          MEMORANDUM OPINION

      Appellant, Prateek Jain, has neither established indigence, nor paid, or made

arrangements to pay, the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified that this appeal was subject to dismissal, appellant did

not adequately respond. See id. Accordingly, we dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b). We dismiss any pending motions

as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Massengale, and Huddle.




                                        2